DETAILED ACTION
Application 15/623220, “Nanofibers Decorated with Nanoparticles and Methods of Their Manufacture”, was filed on 6/14/17 and claims priority from a provisional application filed on 6/14/16. 
This Office Action on the merits is in response to communication filed on 2/28/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yingxin Deng on 5/9/22.

The application has been amended as follows: 
CLAIMS
Claims 1-6. (Cancelled)
Claim 7. (Currently Amended) A method of preparing a nanostructured material comprising solid electrolyte nanoparticles disposed along the surface of polymeric nanofibers, the method comprising:
preparing a single-phase solution comprising a polymer material, a solute for forming the solid electrolyte nanoparticles, and at least one solvent; 
extracting polymeric nanofibers from the solution, wherein the polymeric nanofibers have solute disposed at least one of the surface or interior of the nanofiber;
solidifying the extracted polymeric nanofibers; and
curing the solidified polymeric nanofibers having solute disposed on at least one of the surface or interior thereof such that the solute is nucleated into a plurality of crystalline solid electrolyte nanoparticles disposed along the surface of the solidified polymeric nanofibers, 
wherein the curing is either a passive process, wherein the nucleation occurs via natural drying; or an active process, wherein the nucleation occurs in a condition selected from the group consisting of stir drying, heating, applying humidified air, and any combinations thereof; and
wherein the method does not convert the polymeric nanofibers to carbon fibers.


Allowable Subject Matter
Claims 7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 7, the closest prior art includes Shao-Horn (US 2006/0019819) and Papendrew (US 2017/0149068) which are relevant to the claimed invention as described in the 11/10/21 Non-Final Rejection.  As previously described, Shao teaches a method of preparing polymeric nanofibers having solute particles nucleated on the surface thereof, the method comprising: forming polymeric nanofibers from a solution comprising polymeric material, a solute precursor of nanoparticles, and a solvent; forming solid nanofibers from the solution; solidifying the nanofibers, and curing the nanofibers so as to nucleate nanoparticles on the surface of the nanofibers.  But as argued by applicant, the method of Shao is drawn to the production of carbon nanofibers and a carbonization step appears to be an essential element thereof, such a step excluded by the “wherein the method does not convert the polymeric nanofibers to carbon fibers” limitation of claim 7.  Moreover, the intermediate product of Shao, i.e. the polymeric nanofiber, is not made by a method including “curing the solidified polymeric nanofibers having solute disposed on at least one of the surface or interior thereof such that the solute is nucleated into a plurality of crystalline nanoparticles” as does the claimed invention.  Papendraw provides teachings relevant to the use of CDP in the production of solid acid fuel cells, but does not teach a method of making CDP disposed on polymeric fibers.  
An updated search was performed and yielded Scrivens (USP 8795561 or USP 8889572) which does teach polymeric nanofibers comprising nanoparticles nucleated (“bloomed” in the language of Scrivens, see Scrivens ‘572 at c7:47-62 for example) but the nucleated/bloomed particle formed on the nanofiber surface is not fairly taught or suggested to be a solid electrolyte material such as CDP.  Moreover, the composite nanofibers of Scrivens are not suggested to be useful as a fuel cell electrode material, thus no motivation to modify Scrivens to form the nanoparticles from a solid electrolyte providing solute as in the claimed invention.   
Therefore, the previously presented rejection based on the above cited references has been withdrawn, and no new rejection based on a discovery of closer prior art is presented.  Accordingly, claim 7 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723